Citation Nr: 0824160	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  02-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1967, from February 1968 to November 1969 and from January 
1973 to January 1975.    

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran testified in support of this claim at hearings 
held before Veterans Law Judges in Washington, D.C. in 
February 2005 and September 2007.  Transcripts of the 
veteran's hearing testimony are now part of the claims file.

The Board affirmed the RO's August 2002 rating decision in 
May 2005.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In May 2006, based on a Joint Motion For Partial 
Remand (joint motion), the Court issued an Order remanding 
the claim to the Board for compliance with the instructions 
in the joint motion.  

The Board in turn remanded the claim to the RO for additional 
action in November 2007.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  A back disability is related to the veteran's active 
service.




CONCLUSION OF LAW

A back disability was incurred in service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 484 (2006) the Court further held that 
notice under the VCAA must inform the claimant that, if the 
RO grants his service connection claim, it will then assign 
such an award a disability rating and an effective date.  Id. 
at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated June 2002, September 2002, April 
2003, November 2007 and January 2008, the first two sent 
before initially deciding those claims in a rating decision 
dated August 2002.  The timing of such notice reflects 
compliance with the requirements of the law.  

The content of such notice also reflects compliance with the 
requirements of the law.  In the letters, the RO acknowledged 
the veteran's claim, notified the veteran of the evidence 
needed to substantiate that claim, identified the type of 
evidence that would best do so, informed him of VA's duty to 
assist, and indicated that it was developing his claim 
pursuant to that duty.  As well, the RO provided the veteran 
all information on disability ratings and effective dates.  
The RO also identified the evidence it had received in 
support of the veteran's claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA any evidence he had in his possession, which pertained 
to his claim.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including service 
medical records and post-service VA and private treatment 
records.  The RO also conducted medical inquiry in support of 
the veteran's claim by affording the veteran VA examinations, 
during which VA examiners addressed the etiology of the 
veteran's back disability.  The veteran does not now assert 
that the reports of these examinations are inadequate to 
decide his claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran claims entitlement to service connection for a 
back disability.  According to written statements he 
submitted during the course of this appeal and his hearing 
testimony, presented in February 2005 and September 2007, he 
developed this disability secondary to a back injury 
sustained in service, when he was picking up and rolling 
barrels on a landing ship tanker.  Allegedly, he received 
treatment for such injury and, since that time, has continued 
to experience pain in his back.  He asserts that, following 
discharge, beginning in 1975, he again sought treatment for 
back complaints.  He points out that a VA examiner who 
conducted the most recent examination related his back 
disability to his in-service back injury, thereby supporting 
his claim.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may be presumed for arthritis if the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
this condition became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101(3), 1112(a), 1113 (West 2002); 38 C.F.R. 
§§ 3.307(a)(1)-(3), 3.309(a) (2007).

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, reports of VA examinations conducted in April 
2003 and December 2005 and post service VA treatment records 
dated since 2003 confirm that the veteran currently has a 
back disability most recently diagnosed as degenerative disk 
disease of the lumbar spine.  The question is thus whether 
this disability is related to the veteran's active service, 
including the alleged in-service back injury.

As previously indicated, the veteran served on active duty 
from January 1965 to January 1967, from February 1968 to 
November 1969 and from January 1973 to January 1975.  
According to his service medical records, he did seek 
treatment for back complaints during this time period.  
However, on annual examination conducted in October 1970, he 
reported that he had had recurrent back pain.  The examiner 
noted recurrent back discomfort of a minor nature.  

According to available post-service treatment records, the 
veteran did not report or seek treatment for back complaints 
for close to three decades after his discharge from service.  
Since then, two medical professionals have addressed the 
etiology of these complaints.  

In a report of VA examination conducted in April 2003, one 
such professional, a VA examiner/physician's assistant, first 
opined that it was at least as likely as not that the 
veteran's intervertebral disk syndrome was service incurred.  
He then opined that the lumbar spine condition was not due to 
service.  He based the latter opinion on a lack of case file 
history establishing in-service treatment for a lumbar spine 
condition.  He indicated that he had reviewed the entire 
claims file before offering the foregoing opinions.  

In a report of VA examination conducted in December 2007, 
another VA examiner, one Board Certified in orthopedic 
surgery, opined that the veteran's degenerative disk disease 
of the lumbar spine was more likely than not related to his 
in-service activity.  The examiner based this opinion on a 
review of the claims file and a finding that the veteran was 
not a complainer and likely put up with his chronic back pain 
since service.  In an addendum written opinion dated December 
2007, in response to VA's request for an explanation as to 
why he disagreed with the initial VA examiner's opinion, the 
VA examiner elaborated that the veteran reported recurrent 
back pain on annual examination conducted in 1970.  The 
examiner noted that the veteran worked on a ship in service 
doing heavy labor, during which he developed such pain, and 
that, during wartime, medical records were not kept.  


Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions. Provided these 
opinions include adequate statements of reasons or bases, the 
Board may favor one opinion over another.  See also Wray v. 
Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  Rather, the Board must consider the 
weight to be placed on an opinion depending upon the 
reasoning employed to support the conclusion and the extent 
to which the physician reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

The Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, does not constitute competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  The Court has 
also held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record, see Miller v. West, 11 Vet. App. 
345, 348 (1998), and that an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  As well, the Court has held that 
a bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), and that a medical professional is not competent to 
opine as to matters outside the scope of his expertise.  Id 
(citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  
Finally, the Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), 
that a medical opinion is inadequate when unsupported by 
clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 
(1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

In this case, the Board assigns greater evidentiary weight to 
the opinion of the most recent VA examiner.  This opinion , 
alone, address the significance of the in-service reports of 
back pain, which an in-service medical professional 
objectively confirmed.  Moreover, it is offered by an 
orthopedic surgeon, rather than a physician's assistant, who 
has substantially less training in medicine.  Finally, 
although both the April 2003 and November/December 2007 
medical opinions are based on a review of the claims file and 
clinical evaluations and supported by rationale, the April 
2003 opinion is internally inconsistent.  It includes, 
without explanation, both favorable and unfavorable 
conclusion.  

In light of the foregoing, the Board finds that a back 
disability is related to the veteran's active service.  Based 
on this finding, the Board concludes that a back disability 
was incurred in service.  Inasmuch as the evidence in this 
case supports the veteran's claim, it must be granted.  


ORDER

Service connection for a back disability is granted.




		
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals  




 Department of Veterans Affairs


